—Judgment, Supreme Court, Bronx County (William Mogulescu, J., at Mapp/, *287Dunaway hearing; Harold Silverman, J., at Huntley hearing, plea and sentence), rendered December 11, 2000, convicting defendant of attempted criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of three years to life, unanimously affirmed.
Defendant’s waiver of the right to appeal clearly encompassed the suppression ruling and related issues (see, People v Kemp, 94 NY2d 831, 833; People v Moissett, 76 NY2d 909, 910-911). Accordingly, appellate review is foreclosed.
Although the appeal waiver, by its terms, permits defendant to challenge his adjudication as a persistent violent felony offender, his claim that the People failed to comply with the procedural requirements for such an adjudication is a claim requiring preservation (People v Proctor, 79 NY2d 992; People v Oliver, 63 NY2d 973), and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would find that defendant’s adjudication complied with the statutory requirements (see, People v Bouyea, 64 NY2d 1140). Concur—Andrias, J.P., Buckley, Rosenberger, Wallach and Gonzalez, JJ.